Order affirmed. Although evidence of prior identification of a defendant from a photograph is improper (see, e.g., People v. Caserta, 19 N Y 2d 18; People v. Trowbridge, 305 N. Y. 471), the admission of such evidence may be stamped as harmless error where the other proof of identification and of guilt is as clear and strong as in this case. (Code Crim: Pro., § 542 [now CPL 470.05, subd. (1)]; see, e.g., People v. Milburn, 19 N Y 2d 910.)
Concur: Chief Judge Ftjld and Judges Burke, Breitel, Jasen, Jones and Wachtlbr. Taking no part: Judge Gabrielli.